Opinion issued February 10, 2015




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                          ————————————
                             NO. 01-14-00064-CR
                          ———————————
                       SHAMOON AHMAD, Appellant
                                      V.
                     THE STATE OF TEXAS, Appellee



                   On Appeal from the 228th District Court
                           Harris County, Texas
                       Trial Court Case No. 1376111



                         MEMORANDUM OPINION

      Appellant, Shamoon Ahmad, pleaded guilty to the offense of aggravated

robbery, without an agreed recommendation from the State regarding punishment.1


1
      See TEX. PENAL CODE ANN. § 29.03 (West 2011).
The trial court found appellant guilty and assessed punishment at five years’

confinement. The trial court certified that this is not a plea-bargain case and that

appellant has the right to appeal. Appellant timely filed notice of appeal.

      Appellant’s court-appointed appellate counsel has filed a motion to

withdraw, along with an Anders brief stating that the record presents no reversible

error and therefore the appeal is without merit and is frivolous. See Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396 (1967).

      Counsel’s brief meets the Anders requirements by presenting a professional

evaluation of the record and supplying us with references to the record and legal

authority. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; see also High v. State,

573 S.W.2d 807, 812−13 (Tex. Crim. App. 1978). Counsel indicates that he has

thoroughly reviewed the record and is unable to advance any grounds of error that

warrant reversal. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Mitchell v. State,

193 S.W.3d 153, 155 (Tex. App.—Houston [1st Dist.] 2006, no pet.). Counsel has

also informed us that he delivered a copy of the brief to appellant. This Court

ordered the appellate record sent to appellant and informed him of his right to

examine the appellate record and to file a response by August 18, 2014, which was

then extended until September 10, 2014. See In re Schulman, 252 S.W.3d 403,

408 (Tex. Crim. App. 2008). Appellant has not filed a pro se response.




                                          2
      We have independently reviewed the entire record in this appeal, and we

conclude that no reversible error exists in the record, there are no arguable grounds

for review, and therefore the appeal is frivolous. See Anders, 386 U.S. at 744, 87 S.

Ct. at 1400 (emphasizing that reviewing court―not counsel―determines, after full

examination of proceedings, whether appeal is wholly frivolous); Garner v. State,

300 S.W.3d 763, 767 (Tex. Crim. App. 2009) (reviewing court must determine

whether arguable grounds for review exist); Bledsoe v. State, 178 S.W.3d 824,

826−27 (Tex. Crim. App. 2005) (same); Mitchell, 193 S.W.3d at 155 (same).

Appellant may challenge our holding that there are no arguable grounds for appeal

by filing a petition for discretionary review in the Court of Criminal Appeals. See

Bledsoe, 178 S.W.3d at 827 & n.6.

      We affirm the judgment of the trial court and grant counsel’s motion to

withdraw.2 Attorney Winston E. Cochran, Jr. must immediately send the notice

required by Texas Rule of Appellate Procedure 6.5(c) and file a copy of that notice

with the Clerk of this Court. See TEX. R. APP. P. 6.5(c).



                                   PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Huddle.
Do not publish. TEX. R. APP. P. 47.2(b).

2
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that he may, on his own, pursue discretionary review in the Court of Criminal
      Appeals. See Ex parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997).
                                           3